Exhibit 10.9

 

LOGO [g500075img249.jpg]   CLIFFORD CHANCE LLP   EXECUTION VERSION

FINCAR FLEET B.V., SUCURSAL EN ESPAÑA

AS LESSOR

AVIS ALQUILE UN COCHE, S.A.

AS LESSEE

AND

CRÉDIT AGRICOLE CORPORATE AND INVESTMENT BANK

AS FLEETCO SECURITY AGENT

 

 

SPANISH MASTER LEASE AGREEMENT

 

 

 



--------------------------------------------------------------------------------

CONTENTS

 

Clause        Page   1.   Definitions      2    2.   Principles of
Interpretation      2    3.   Common Terms      3    4.   Request for Lease     
4    5.   Lease Term      5    6.   Vehicle Schedules and Conditions to Lease   
  6    7.   Delivery of Vehicles      8    8.   Use of Vehicles and Sub–Leasing
     8    9.   Non Disturbance and Access      10    10.   Nature of Lease     
11    11.   Transfer of Risk      11    12.   Lessee’s Unconditional Obligations
     11    13.   Rent      14    14.   Casualties and Non-Eligible Vehicles     
14    15.   Programme Vehicle Special Default Payments      15    16.   Lessee
Right to Terminate a Programme Vehicle Lease Prior to the Programme Minimum Term
     16    17.   Fees, Traffic Penalties and Fines      16    18.   Prepayments
and Late Payments      17    19.   Payment Mechanics      18    20.   Tax
Gross-Up      19    21.   VAT and Stamp Taxes      19    22.   Indemnities     
20    23.   Covenants of the Lessee      22    24.   Representations and
Warranties      26    25.   Redesignation Events      28    26.   Limitations on
Redesignation      29    27.   Redesignation Mechanics      29    28.  
Termination      30    29.   Rejected Vehicles      32    30.  
Return/Redelivery of Vehicles      33    31.   Sale of Vehicles      34    32.  
No Representation or Warranty by Lessor      36    33.   Limitation of Liability
of Lessor and of the FleetCo Security Agent      36   

 

- i -



--------------------------------------------------------------------------------

34.   Assistance of the Spanish Servicer      37    35.   No Waiver      37   
36.   Contradictory Instructions      37    37.   Assignment and Security     
37    38.   Volume Premium      37    39.   Obligations as corporate obligations
     38    40.   FleetCo Security Agent has no responsibility      38    41.  
Time of the Essence      38    42.   Change of FleetCo Security Agent      38   
43.   Insufficient Recoveries      39    44.   Amendment      39    45.  
Governing Law      39    46.   Jurisdiction      39    47.   Governing language
     39    48.   Execution      39    Schedule 1 Form of Master Lease Extension
Agreement      40    Schedule 2 Form of Vehicle Request Notice      41   
Schedule 3 Form of Vehicle Schedule      42    Schedule 4 Condition Precedent
Documents      45   

 

- ii -



--------------------------------------------------------------------------------

THIS AGREEMENT is made on 5 March 2013

BETWEEN:

 

(1)

FINCAR FLEET B.V., SUCURSAL EN ESPAÑA, the Spanish branch of FINCAR FLEET B.V.
(a private company with limited liability (besloten vennootschap met beperkte
aansprakelijkheid) incorporated under the laws of Netherlands) with registered
address at Avenida Manoteras, nº 32, 28050 Madrid, Spain and Spanish fiscal
identification number W0037096E and registered at the Mercantile Registry in
Madrid under volume 28809, page 190, section 8th and sheet M-518708, first
entry. (the “Lessor”);

 

(2) AVIS ALQUILE UN COCHE, S.A. (registered at the Mercantile Registry of Madrid
under volume 2552, page 68, sheet number M-44527, inscription 265ª and with CIF
number A28152767), a company incorporated in Spain with its principal place of
business in Spain, whose registered office is at (the “Lessee”); and

 

(3) CRÉDIT AGRICOLE CORPORATE AND INVESTMENT BANK a bank incorporated pursuant
to the laws of France with registered office in 9 quai du Président Paul Doumer,
92920 Parigi, la Défense Cedex (France), registered with the Registre du
Commerce et des Sociétés de Nanterre with number 304.187.701, in its capacity as
security trustee (the “FleetCo Security Agent”).

INTRODUCTION:

 

(A) The Lessor purchases, subject to certain conditions being satisfied,
Vehicles from certain Vehicle Manufacturers or Vehicle Dealers.

 

(B) The Lessor has agreed to lease Vehicles to the Lessee under this Agreement
on the terms and subject to the conditions set out in this Agreement.

 

(C) The Lessee will use Vehicles leased to it for its vehicle rental business
located in Spain for use primarily within such jurisdiction and ancillary
purposes, and is permitted to sub-lease Vehicles, on the terms and subject to
the limits and conditions set out in this Agreement.

 

(D) The Lessor will enter into a servicing agreement (the “Spanish Servicing
Agreement”) with the Lessee pursuant to which the Lessee has agreed or will
agree to act as servicer (the “Spanish Servicer”) to provide certain
administrative services to the Lessor in respect of, amongst other things, the
Vehicles as further described in the Spanish Servicing Agreement.

 

(E) Dutch FleetCo will also enter into a Public Deed (“póliza”) of Pledge over
Vehicles and a Third Party Holding Agreement in relation to the Public Deed of
Pledge over Vehicles in order to secure its obligations in relation to the
Spanish Vehicle Fleet in favour of the FleetCo Secured Creditors.

THE PARTIES AGREE as follows:

 

- 1 -



--------------------------------------------------------------------------------

SECTION A

DEFINITIONS AND INTERPRETATION

 

1. DEFINITIONS

 

1.1 Unless otherwise defined in this Agreement or the context requires
otherwise, capitalised words and expressions used in this Agreement have the
meanings ascribed to them in the Master Definitions Agreement dated on or about
the date hereof, and entered into by, amongst others, the Issuer, the Issuer
Security Trustee and the Transaction Agent (the “Master Definitions Agreement”)
(as the same may be amended, varied or supplemented from time to time) and shall
be governed by Spanish law when used in this Agreement.

 

1.2 If there is any inconsistency between the definitions given in this
Agreement and those given in the Master Definitions Agreement or any other
Transaction Document, the definitions set out in this Agreement will prevail.

 

2. PRINCIPLES OF INTERPRETATION

 

2.1 Construction of words

The provisions of clause 2 (Principles of Interpretation and Construction) of
the Master Definitions Agreement shall apply herein as if set out in full
herein.

 

2.2 Principles of law

If any obligations of a party to this Agreement or provisions of this Agreement
are subject to or contrary to any mandatory principles of applicable law,
compliance with such obligations and/or provisions of this Agreement shall be
deemed to be subject to such mandatory principles (or waived) to the extent
necessary to be in compliance with such law.

 

2.3 Meaning of “sub-lease”

In this Agreement, the term “sub-lease” means any underlease, sub-lease,
licence, mandate or rental agreement in relation to the use of a Vehicle between
the Lessee, as lessor, and a sub-lessee (or equivalent), as lessee.

 

2.4 Performance of the Spanish Servicer

The Lessee agrees and acknowledges that the Spanish Servicer may perform certain
of the obligations of the Lessor hereunder, as set out in the Spanish Servicing
Agreement, and such performance shall discharge the relevant obligations to the
same extent as if the Lessor had performed them.

 

2.5 Lessor’s capacity

Each of the Lessee and the Lessor agrees that the role of the Lessee as Third
Party Holder shall prevail over the role of the same as Lessee and that the
terms of the Third Party Holding Agreement shall prevail over the terms of this
Agreement in the event of any conflict or discrepancy arising.

 

- 2 -



--------------------------------------------------------------------------------

2.6 For all purposes, the Lessee hereby acknowledges and agrees that the Lessor
is not a manufacturer, repairer or servicing agent in respect of any Vehicle.

 

3. COMMON TERMS

 

3.1 Incorporation of Common Terms

The Common Terms shall be incorporated by reference into this Agreement.

 

3.2 Conflict with Common Terms

If there is any conflict between the Common Terms as incorporated by reference
into this Agreement and the other provisions of this Agreement, the provisions
of the incorporated Common Terms shall prevail to the fullest extent permitted
by applicable law. For the purpose of this Agreement the Common Terms shall be
governed, read and construed in accordance with Spanish law.

 

- 3 -



--------------------------------------------------------------------------------

SECTION B

LEASE

 

4. REQUEST FOR LEASE

 

4.1 Vehicle Request Notice

 

  4.1.1 The Lessee may from time to time, at its sole discretion, send a Vehicle
Request Notice to the Lessor copied to the Spanish Servicer.

 

  4.1.2 Each Vehicle Request Notice shall specify the Vehicle Manufacturer or
the Vehicle Dealer, the model, the model year, the expected date of delivery to
the Lessee’s premises and the number of Vehicles that the Lessee wishes to lease
(which shall relate to Vehicles that the Lessor is able to purchase under a
Vehicle Manufacturer Agreement or the Vehicle Dealer Agreement).

 

4.2 Purchase of Vehicles and agreement to lease

 

  4.2.1 If the Lessor, subject to Clause 6.2 (Conditions precedent to lease) but
otherwise in its absolute discretion, accepts a Vehicle Request Notice from the
Lessee by countersigning the relevant Vehicle Request Notice, it will be
required to purchase Vehicles and the Lessor agrees that it (or the Spanish
Servicer on its behalf) will, subject to receiving sufficient funding under the
Transaction Documents and sub-clause 4.2.2, make the relevant Vehicle orders to
purchase such Vehicles in accordance with the terms of the relevant Vehicle
Dealer Buy-Back Agreement, Vehicle Manufacturer Buy-Back Agreement, Vehicle
Dealer Purchase Agreement or Vehicle Manufacturer Purchase Agreement.

 

  4.2.2 If the Lessor (or the Spanish Servicer on its behalf) agrees to purchase
Vehicles in accordance with the terms of the relevant Vehicle Dealer Buy-Back
Agreement, Vehicle Manufacturer Buy-Back Agreement, Vehicle Dealer Purchase
Agreement or Vehicle Manufacturer Purchase Agreement to fulfil a Vehicle Request
Notice accepted in accordance with sub-clause 4.2.1, the Lessee shall lease as
from the relevant Lease Commencement Date the Vehicles so ordered subject to and
in accordance with the terms set out in this Agreement.

 

  4.2.3 The Lessor undertakes for the benefit of the FleetCo Security Agent that
it shall not accept any Vehicle Request Notices received after the occurrence of
a Master Lease Termination Event where such Master Lease Termination Event has
not been waived by or remedied to the satisfaction of the FleetCo Security
Agent. The Lessor is entitled to (and shall, unless the FleetCo Security Agent
specifies otherwise) reject any Vehicle Request Notice which has been delivered
prior to the occurrence of a Master Lease Termination Event in circumstances
where (a) the corresponding Vehicles order has yet to be made by the Lessor, and
(b) a Master Lease Termination Event has occurred after delivery of a Vehicle
Request Notice and such Master Lease Termination Event is continuing.

 

- 4 -



--------------------------------------------------------------------------------

  4.2.4 If the Lessor does not or cannot accept a Vehicle Request Notice, it
shall promptly notify the Lessee in writing thereof and the Lessor shall not
incur any Liability whatsoever if it does not or cannot accept a Vehicle Request
Notice.

 

4.3 Amendment and cancellation of Vehicle Request Notices

 

  4.3.1 Subject to sub-clause 4.3.2 and Clause 6.4 (Indemnity), and provided
that no Master Lease Termination Event has occurred and is continuing, the
Lessee may at any time and at its sole discretion amend or cancel any of the
Vehicle Request Notices it has delivered to the Lessor in accordance with
Clause 4.1 (Vehicle Request Notice). The Lessor shall only be obliged to accept
such amendment or cancellation to the extent that it is permitted to amend or
cancel the corresponding Vehicle order under the relevant Vehicle Dealer
Buy-Back Agreement, Vehicle Manufacturer Buy-Back Agreement, Vehicle Dealer
Purchase Agreement or Vehicle Manufacturer Purchase Agreement.

 

  4.3.2 If the Lessee proposes to cancel or amend any of the Vehicle Request
Notices in accordance with sub-clause 4.3.1, it shall send a notice in writing
to the Lessor, copied to the Spanish Servicer, by no later than the relevant
Lease Commencement Date identifying the Vehicle Request Notice concerned and
specifying the amendments and/or cancellation it proposes to make to that
Vehicle Request Notice.

 

5. LEASE TERM

 

5.1 Lease Term

 

  5.1.1 The term of the lease granted hereunder in relation to any Vehicle shall
be the applicable Lease Term and each Vehicle leased hereunder will be leased by
the Lessor to the Lessee with effect from the relevant Lease Commencement Date,
subject to and in accordance with the terms of this Agreement, including
satisfaction of the conditions precedent set out in Clause 06.2 (Conditions
precedent to lease) in relation to the relevant Vehicle. A lease in respect of a
Vehicle hereunder will expire and automatically terminate at the end of the
Lease Term provided that such lease may be renewed in accordance with Clause 5.2
(Extension of Lease).

 

  5.1.2 The Lessee expressly acknowledges that the Lease Commencement Date and
associated Lease Term may commence prior to the date of physical delivery of a
Vehicle to the Lessee and that the Lease Expiration Date and the expiry of the
Lease Term may end after the date of physical redelivery of a Vehicle to the
Lessor.

 

5.2 Extension of Lease

 

  5.2.1

Subject to sub-clause 5.2.2 and the other terms of this Agreement, any lease of
Vehicles hereunder can be extended/renewed by execution of the Lessor and the
Lessee of a Master Lease Extension Agreement in substantially the form set out
in Schedule 1 (Form of Master Lease Extension Agreement) on or before the Master
Lease Scheduled Expiry Date or within 5 (five) Business

 

- 5 -



--------------------------------------------------------------------------------

  Days after the Master Lease Scheduled Expiry Date, in which circumstance the
lease of the relevant Vehicle will expire on the immediately following Master
Lease Scheduled Expiry Date (and, notwithstanding any provision herein to the
contrary, such lease shall have remained in full force and effect during such 5
(five) Business Day period following the relevant Master Lease Scheduled Expiry
Date).

 

  5.2.2 The Lessor may only enter into a Master Lease Extension Agreement if no
Master Lease Termination Event has occurred and is continuing.

 

  5.2.3 The Master Lease Extension Agreement shall become effective on the date
stated therein (subject to the deemed extension provision in sub-clause 5.2.1).

 

  5.2.4 The Lessee shall provide a copy of each Master Lease Extension Agreement
to the Transaction Agent, the FleetCo Security Agent and the Liquidation Agent.

 

6. VEHICLE SCHEDULES AND CONDITIONS TO LEASE

 

6.1 Vehicle Schedules

Subject to the satisfaction of the conditions in Clause 6.2.1 (Conditions
precedent to lease), if the Lessor has ordered Vehicles in order to fulfil an
accepted Vehicle Request Notice and provided that the relevant Vehicle Request
Notice has not been cancelled in full in accordance with Clause 4.3 (Amendment
and cancellation of Vehicle Request Notices), then following the delivery to the
Lessor (or the Spanish Servicer on its behalf) of the relevant Vehicles in
accordance with the relevant Vehicle Dealer Buy-Back Agreement, Vehicle
Manufacturer Buy-Back Agreement, Vehicle Dealer Purchase Agreement or Vehicle
Manufacturer Purchase Agreement, as the case may be, the Lessor (or the Spanish
Servicer on its behalf) will deliver to the Lessee (with a copy to the FleetCo
Security Agent and the Transaction Agent) a duly completed and duly executed
Vehicle Schedule in relation to all the Vehicles by the fifth (5) Business Day
following the last day of the week during which the Lease Commencement Date for
the relevant Vehicles has occurred and the Lessee shall sign such Vehicle
Schedule. Among other things, each Vehicle Schedule shall evidence, in respect
of all Vehicles referred to therein, the relevant individual leases for each
Vehicle.

 

6.2 Conditions precedent to lease

 

  6.2.1 The agreement of the Lessor to lease any Vehicle to the Lessee hereunder
is subject to:

 

  (a) all conditions precedent listed in sub-clause 6.2.2 being satisfied (to
the satisfaction of the Lessor and the FleetCo Security Agent) or waived (with
or without conditions) by the Lessor and the FleetCo Security Agent on the
delivery of a duly completed and executed Vehicle Request Notice;

 

  (b) all conditions precedent listed in sub-clause 6.2.2 being satisfied (to
the satisfaction of the Lessor and the FleetCo Security Agent) or waived (with
or without conditions) by the Lessor and the FleetCo Security Agent on the
relevant Lease Commencement Date; and

 

- 6 -



--------------------------------------------------------------------------------

  (c) receipt by the Lessor and the FleetCo Security Agent of the documents
listed in Schedule 4 (Condition Precedent Documents) prior to or on the date of
this Agreement, in each case, in a form satisfactory to the Lessor and the
FleetCo Security Agent.

 

  6.2.2 For the purposes of sub-clauses 6.2.1(a) and 6.2.1(b), the conditions
precedent are:

 

  (a) (i) no Potential Master Lease Termination Event or (ii) no Master Lease
Termination Event shall have occurred and be continuing or would result from the
delivery of such Vehicle Request Notice or leasing of such Vehicle;

 

  (b) the Master Lease End Date has not occurred;

 

  (c) the Lessee’s representations and warranties in Clause 24 (Representations
and Warranties) are true and correct in all material respects by reference to
the facts and circumstances existing at the time when such representations and
warranties are deemed to be made; and

 

  (d) the relevant Vehicle is an Eligible Vehicle.

 

6.3 Representation and warranty as to conditions precedent

The Lessee hereby agrees that:

 

  6.3.1 on each day that it submits a Vehicle Request Notice, the Lessee shall
be deemed to represent and warrant to the Lessor that the conditions precedent
referred to in sub-clause 6.2.1(a) are fulfilled unless written notice to the
contrary is provided by the Lessee to the Lessor and the FleetCo Security Agent
prior to the date on which the representation and warranty is deemed to be made;
and

 

  6.3.2 on each Lease Commencement Date, the Lessee shall be deemed to represent
and warrant to the Lessor that the conditions precedent referred to in
sub-clause 6.2.1(b) are fulfilled unless written notice to the contrary is
provided by the Lessee to the Lessor and the FleetCo Security Agent prior to the
date on which the representation and warranty is deemed to be made.

 

6.4 Indemnity

The Lessee shall indemnify the Lessor in respect of any Liabilities which the
Lessor may suffer in circumstances where the Lessor has ordered a Vehicle or
Vehicles following the receipt of a Vehicle Request Notice and (i) the Lessee
has cancelled or amended the aforementioned Vehicle Request Notice in accordance
with Clause 4.3 (Amendment and cancellation of Vehicle Request Notice) and/or
(ii) the Lessor has accepted a Vehicle Request Notice but subsequently is made
aware of a Master Lease Termination Event and rejects such notice, and/or
(iii) a lease is not entered into by the date on which the Lessor pays the
purchase price for such Vehicle or Vehicles (including, without limitation,
where a lease is not entered into because the conditions precedent in Clause 6.2
(Conditions precedent to lease) are not satisfied).

 

- 7 -



--------------------------------------------------------------------------------

7. DELIVERY OF VEHICLES

 

7.1 The Lessor shall deliver (or procure the delivery of) the relevant Vehicles
which are the subject of a Vehicle Request Notice to the drop location specified
by the Lessee to the Lessor before such delivery (and confirmed in the relevant
Vehicle Schedule) and such delivery (and any subsequent transportation to the
premises of the Lessee) shall be at the Lessee’s expense (and the Lessee shall
promptly reimburse the Lessor for such costs and expenses upon receipt of an
invoice from the Lessor in respect of the same) to the extent that such costs
have not been included in the Capitalised Cost of such Vehicle.

 

7.2 In addition, all deliveries to be made in accordance with this Clause 6
shall be made (i) together with the keys and all relevant title and registration
documentation in its possession (or in possession of any of its agent appointed
for this purpose) relating to the relevant Vehicle; and (ii) free and clear of
any Security Interest (other than any retention of title to the benefit of the
Lessor provided pursuant to the relevant Vehicle Dealer Buy Back Agreement,
Vehicle Manufacturer Buy Back Agreement, Vehicle Dealer Purchase Agreement or
Vehicle Manufacturer Purchase Agreement (if applicable)).

 

7.3 The Lessor shall not be responsible for any Liabilities (including any loss
of profit) arising from any delay in the delivery of, or failure to deliver, any
Vehicle to the Lessee pursuant to any Vehicle Request Notice.

 

8. USE OF VEHICLES AND SUB–LEASING

 

8.1 Use of Vehicles

 

  8.1.1 During the Lease Term of a Vehicle, the Lessee may use the Vehicles for
the following purposes:

 

  (a) without prejudice to the uses specified in paragraphs (b) to (e), in the
ordinary course of the Lessee’s vehicle rental business or for use by the
Lessee’s employees in activities related to such business;

 

  (b) to use as a Service Vehicle;

 

  (c) to sub-lease to persons, other than Affiliates of the Avis Europe Group
established in Spain, for use in the ordinary course of such persons’ own
vehicle rental business, or for the use by such persons’ employees in activities
related to such business; or

 

  (d) to sub-lease to Affiliates of the Avis Europe Group established in Spain
for use by such Affiliates in their own businesses or by its employees in their
personal activities or activities related to such business in Spain; or

 

  (e) to sub-lease to Affiliates of the Avis Europe Group or third parties
located in a jurisdiction other than Spain for use by such Affiliates or third
parties in their own businesses or by their employees in their personal
activities or activities related to such business.

 

- 8 -



--------------------------------------------------------------------------------

  8.1.2 the Lessee may not use any Vehicle for any purpose not set out in the
above sub-clause 8.1.1 without obtaining prior written consent from the Lessor
and the FleetCo Security Agent.

 

8.2 Conditions to Sub-leases

 

  8.2.1 The Lessee shall ensure that the Vehicles used as Service Vehicles
pursuant to Clause 8.1.1. (b) and/or sub-leased pursuant to 8.1.1 (c) to
(e) shall at all times comply with the Concentration Limits.

 

  8.2.2 The Lessee may only grant a sub-lease under Clause 8.1 (Use of Vehicles)
if the following conditions (or, in the case of sub-leases to be granted under
sub-clauses 8.1.1(a) or 8.1.1(b), subject only to the conditions specified in
paragraphs (a), (b) and (f)) are satisfied at the time such sub-lease is entered
into:

 

  (a) the sub-lease must not conflict in any material respect with a lease
granted to the Lessee under this Agreement;

 

  (b) the lease term of the sub-lease of any Vehicle may not extend beyond the
Lease Term applicable to such Vehicle (which, for the avoidance of doubt, may
not exceed 12 months) and the sub-lease shall terminate upon termination of this
Agreement;

 

  (c) the sub-lease documentation shall expressly:

 

  (i) acknowledge the Lessor’s ownership of the Vehicles and (where applicable)
that security over the Vehicles has been granted in favour of the FleetCo
Secured Creditors (and shall not result in a change of registration of the
ownership of the Vehicles or a change of registration at the registry in the
Relevant Jurisdiction of the Lessee to a different registry);

 

  (ii) be stated to be subject to the Lessor’s rights in respect of the Vehicles
(including a right of inspection consistent with Clause 9 (Non Disturbance and
Access)); and

 

  (iii) acknowledge the Lessor’s right of repossession;

 

  (d) in the case of a sub-lease granted pursuant to sub-clause 8.1.1(c) or
8.1.1(d), the Vehicles are sub-leased to persons established in the Lessee’s
Relevant Jurisdiction;

 

  (e)

the sub-lease shall not permit any further sub-leasing other than in the
ordinary course of the relevant sub-lessor’s own vehicle rental business or the
use by such sub-lessor’s employees in activities related to such businesses
provided that where an Affiliate of the Avis Europe Group to which the Lessee
has sub-leased a Vehicle pursuant to sub-clause 8.1.1(d) or 8.1.1(e) wishes to
sub-lease such Vehicle to a

 

- 9 -



--------------------------------------------------------------------------------

  third party for use by such third party’s own vehicle rental business or for
use by such third party’s employees in activities related to such business
(i) such further sub-lease shall comply with the conditions specified in clause
8.2.2 (or, in the case of sub-leases granted under sub clauses 8.1.1(a) or
8.1.1(b), only with the conditions specified in paragraphs 8.2.2. (a), (b) and
(f)), and (ii) the relevant Vehicle is further sub-leased to a person located in
the same jurisdiction as the relevant Affiliate or the Lessee;

 

  (f) no sub-lease shall involve any transfer of title or proprietary interest
in the Vehicle and the sub-lease shall not in any way discharge or diminish any
of the Lessee’s obligations to the Lessor under this Agreement and the Lessee
shall remain primarily liable for the performance of all its obligations under
this Agreement to the same extent as if such sub-lease had not occurred,
including any re–registration requirements (if any) arising from termination or
expiry of the sub-lease;

 

  (g) no Potential Master Lease Termination Event or Master Lease Termination
Event has occurred and is continuing or would result from the sub-leasing of the
Vehicle;

 

  (h) to the knowledge of the Lessee at the time of the granting of the
sub-lease or at the time of the undertaking by the Lessee to grant the
sub-lease, no Insolvency Event exists in respect of the sub-lessee; and

 

  (i) to the knowledge of the Lessee the sub-lease shall not render any of the
Transaction Documents to which the Lessor is a party illegal.

 

9. NON DISTURBANCE AND ACCESS

 

9.1 The Lessor undertakes that, provided that there is no Master Lease
Termination Event which has occurred and is continuing and subject to
Clause 30.3 (Repossession of Vehicles), it shall not, through its own acts,
interfere with the quiet enjoyment, possession and use of a Vehicle leased to
the Lessee hereunder for so long as the Lessee or any sub-lessee possesses such
Vehicle in accordance with the terms of this Agreement.

 

9.2 If a Master Lease Termination Event is continuing and is not remedied or
waived by the Lessor and the FleetCo Security Agent, without prejudice to the
Lessor’s or the FleetCo Security Agent’s rights under Clause 28 (Termination),
the Lessor, FleetCo Security Agent or any professional adviser to the Lessor or
the FleetCo Security Agent retains the right, but not the duty, to inspect such
Vehicles which are at any of the premises of the Lessee (from time to time) and
which have been leased by the Lessor to the Lessee during normal business hours
without disturbing the ordinary conduct of the Lessee’s business and subject to
reasonable advance notice. The Lessor, FleetCo Security Agent and their advisors
or agents shall not incur any liability or obligation by reason of making or not
making any such inspection.

 

- 10 -



--------------------------------------------------------------------------------

10. NATURE OF LEASE

The Lessee and the Lessor acknowledge that the relationship between the Lessor
and the Lessee pursuant to this Agreement shall be only that of lessor and
lessee and that any lease of Vehicles granted pursuant to this Agreement shall
be an operating lease governed by Spanish law and ownership over the Vehicles
will at all times remain in the Lessor. The Lessee shall not acquire by virtue
of this Agreement any rights in, or option to purchase any Vehicles leased to it
whatsoever other than the right of possession and use as provided by this
Agreement and any lease granted pursuant hereto.

 

11. TRANSFER OF RISK

As of the relevant Lease Commencement Date, and until the later of (i) the Lease
Expiration Date or (ii) such time at which the Lessee and the relevant
sub-lessee (if any) no longer possesses such Vehicle and the risk of loss,
damage, theft, taking, destruction, attachment, seizure, confiscation or
requisition with respect to such Vehicle has been transferred to any third
party, the Lessee assumes and bears (as between the Lessor and the Lessee) the
risk of loss, damage, theft, taking, destruction, attachment, seizure,
confiscation or requisition with respect to such Vehicle, however caused or
occasioned, and all other risks and liabilities relating to the Vehicle.

 

12. LESSEE’S UNCONDITIONAL OBLIGATIONS

 

12.1 Obligation to pay Rent

Without prejudice to the provisions of Clause 18.1 (Prepayments), the Lessee’s
obligation to pay all Rent and other sums hereunder shall be absolute and
unconditional and shall not be subject to any contingency whatsoever, including
without limitation:

 

  12.1.1 any abatement, recoupment or other right which either party may have
against each other, set–off, counterclaim, deduction or reduction for any reason
whatsoever (save where such deduction or reduction is required under any
Requirement of Law in which case Clause 20 (Tax Gross Up) shall apply);

 

  12.1.2 the unavailability of the Vehicle for any reason, including delayed or
late delivery from a Vehicle Manufacturer and/or Vehicle Dealer, OpCo or another
FleetCo, any lack or invalidity of title or any other defect in title,
merchantability, fitness for purpose, condition, design, or operation of any
kind or nature of the Vehicle, or the ineligibility of the Vehicle for any
particular use, or for registration or documentation under the laws of any
relevant jurisdiction, or the destruction of, or damage to, the Vehicle;

 

  12.1.3 any failure or delay on the part of any party hereto, whether with or
without fault on its part, in performing or complying with any further terms or
conditions of this Agreement;

 

  12.1.4 any Insolvency Event in relation to the Lessor or the Lessee;

 

- 11 -



--------------------------------------------------------------------------------

  12.1.5 any failure on the part of any sub-lessee to perform or comply with any
of the terms of any sub-lease arrangement entered into with the Lessee
(including, without limitation, any failure to pay rent under such sub-lease
arrangement);

 

  12.1.6 any lack of due authorisation of or other invalidity in relation to
this Agreement;

 

  12.1.7 any damage to, removal, abandonment, salvage, loss, theft, scrapping or
destruction of or any requisition or taking of the Vehicles or any part thereof;

 

  12.1.8 any restriction, prevention or curtailment of or interference with any
use of the Vehicles or any part thereof;

 

  12.1.9 any change, waiver, extension, indulgence or other action or omission
in respect of any obligation or liability of the Lessee or the Lessor;

 

  12.1.10 any failure on the part of the Lessor or the Lessee to perform or
comply with any of the terms hereof or of any other agreement;

 

  12.1.11 any invalidity or unenforceability of a part of this Agreement or any
provision of any thereof, in each case whether against or by the Lessee or
otherwise;

 

  12.1.12 any insurance premiums payable by the Lessee with respect to the
Vehicles; or

 

  12.1.13 the provisions of a Master Lease Termination Notice.

 

12.2 No termination etc.

The Lessee waives all rights now or hereafter conferred by law or otherwise to
terminate this Agreement or to have it nullified, or to any diminution or
reduction of Rent or other amounts payable by the Lessee hereunder.

 

12.3 Payments by Lessee final

All payments made by the Lessee hereunder shall be final, absent manifest error
and the Lessee shall not seek to recover any such payment or any part thereof
for any reason whatsoever.

 

12.4 Survival of obligation to pay Rent

If this Agreement or any lease of a Vehicle shall be terminated in whole or in
part by operation of law or otherwise (other than in accordance with Clause 28
(Termination)), the Lessee shall nonetheless pay an amount equal to all Rents
and all other amounts due hereunder in respect of any Vehicles which were
subject to a lease hereunder at the time and in the manner that such payments
would have become due and payable under the terms of this Agreement as if this
Agreement and/or that lease had not been terminated in whole or in part until
the relevant Lease Expiration Date in respect of such Vehicles has occurred. All
covenants and agreements of the Lessee herein shall continue to be performed at
its costs, expense and risk unless expressly otherwise stated herein.

 

- 12 -



--------------------------------------------------------------------------------

12.5 Lessee’s rights and remedies

Subject to Clause 32 (No Representation or Warranty by Lessor), nothing in this
Clause will be construed to limit the Lessee’s rights and remedies in the event
of the Lessor’s breach of its warranty of quiet enjoyment set forth in Clause 9
(Non disturbance and Access) or to limit the Lessee’s rights and remedies to
pursue in a court of law any claim it may have against the Lessor or any other
person.

 

- 13 -



--------------------------------------------------------------------------------

SECTION C

PAYMENT TERMS

 

13. RENT

 

13.1 Payment of Rent

The Lessee shall pay to the Lessor in respect of the Related Month on each Lease
Payment Date following the Lease Determination Date and on a Master Lease End
Date:

 

  13.1.1 the Base Rent accrued and payable; and

 

  13.1.2 the Variable Rent payable,

in relation to each Vehicle leased by the Lessee from the Lessor under this
Agreement.

 

13.2 Accrual and Payment of Rent

Subject to Clause 13.3 (Rent after termination), the Base Rent will accrue on a
daily basis from the Lease Commencement Date of such Vehicle and the Variable
Rent will accrue from the Lease Commencement Date in respect of the relevant
Vehicle until, in the case of both Base Rent and Variable Rent, and subject to
the other terms of this Agreement, the Lease Expiration Date of such Vehicle.

 

13.3 Rent after termination

After a Master Lease End Date, Rent shall continue to accrue (in the case of
Base Rent) and be payable until the Vehicle is returned to the Lessor or to its
order in accordance with Clause 30.2 (Return of Vehicles upon Master Lease End
Date) or 30.3 (Repossession of Vehicles).

 

14. CASUALTIES AND NON-ELIGIBLE VEHICLES

 

14.1 Notification by Lessee and Casualty Payment

If a Vehicle the subject of a lease hereunder suffers a Casualty or becomes a
Non-Eligible Vehicle, the Lessee shall promptly after such event:

 

  14.1.1 notify the Spanish Servicer and the Lessor in writing thereof; and

 

  14.1.2 pay to the Lessor the Casualty Payment in respect of such Vehicle
within 7 Business Days of the date on which such Vehicle suffers a Casualty or
becomes a Non-Eligible Vehicle, plus VAT, if and to the extent applicable.

 

14.2 Termination of lease due to Casualty

 

  14.2.1 Subject to Clause 14.4 (Compliance), following receipt by the Lessor of
the full amount of a Casualty Payment in respect of a Vehicle, the Lease
Expiration Date will occur in respect of such Vehicle.

 

- 14 -



--------------------------------------------------------------------------------

  14.2.2 The Lessee shall continue to pay Base Rent and Variable Rent on the
days and in the amount required under this Agreement notwithstanding that the
relevant Vehicle has suffered a Casualty or has become a Non-Eligible Vehicle up
to (and including) the Business Day immediately preceding the Lease Expiration
Date for such Vehicle.

 

14.3 Proceeds of insurance claim

Subject to Clause 14.4 (Compliance), in the event that the Lessor is entitled to
any indemnity arising from and does make a claim under an Insurance Policy in
respect of a Vehicle that has suffered a Casualty, the Lessee shall be entitled
to the net proceeds of recovery (if any) after deducting (i) any Casualty
Payments due but unpaid by the Lessee (if any) in respect of such Vehicle and
(ii) any reasonable costs and expenses incurred by the Lessor in making such
recovery. The Lessor shall, as soon as reasonably practicable following receipt,
pay such net proceeds to the Lessee.

 

14.4 Compliance

The Lessor shall not be required to comply with any of its obligations under
this Clause 14 unless and until the Lessee complies with its obligations under
this Agreement provided that the Lessor shall be entitled to assume that the
Lessee has complied with its obligations under this Agreement unless the Lessor
has actual knowledge to the contrary.

 

15. PROGRAMME VEHICLE SPECIAL DEFAULT PAYMENTS

 

15.1 The Lessee acknowledges that each Programme Vehicle is subject to the terms
and conditions of a Vehicle Dealer Buy-Back Agreement or Vehicle Manufacturer
Buy-Back Agreement entered into between the Lessee, the Lessor and the relevant
Vehicle Manufacturer and/or Vehicle Dealer (as such may be amended or novated
from time to time) pursuant to which, the Lessor may be liable for Excess Damage
Charges and/or Excess Mileage Charges. The Lessee shall indemnify the Lessor
against any such Excess Damage Charge or Excess Mileage Charge or any payment
required to be made by the Lessor under the relevant Vehicle Dealer Buy-Back
Agreement or Vehicle Manufacturer Buy-Back Agreement as a result of the Lessee’s
use of a Vehicle which is or was the subject of a lease hereunder exceeding the
prescribed mileage limit or resulting in the Lessor’s non-compliance with the
damage and missing equipment provisions (if any) of the relevant Vehicle Dealer
Buy-Back Agreement or Vehicle Manufacturer Buy-Back Agreement.

 

15.2 If the Lessee returns a Programme Vehicle to the relevant Vehicle
Manufacturer and/or Vehicle Dealer (as the case may be), the Lessee shall, to
the extent that any Excess Damage Charges and/or Excess Mileage Charges are paid
or payable by the Lessor to the Vehicle Manufacturer and/or Vehicle Dealer or
deducted or deductible from the Repurchase Price with respect to such Programme
Vehicle, pay to the Lessor any Programme Vehicle Special Default Payment in
respect of such Programme Vehicle on or prior to the Lease Payment Date
immediately following the Related Month in which the Repurchase Price in respect
of such Programme Vehicle is received or receivable by the Lessor.

 

- 15 -



--------------------------------------------------------------------------------

16. LESSEE RIGHT TO TERMINATE A PROGRAMME VEHICLE LEASE PRIOR TO THE PROGRAMME
MINIMUM TERM

In addition to being able to return a Programme Vehicle where Clause 29
(Rejected Vehicles) applies, the Lessee has the right to return a Programme
Vehicle prior to the end of the Programme Minimum Term in accordance with
Clause 30.1 (Redelivery of Vehicles prior to a Master Lease End Date), and
acknowledges that the Lessor will return such Vehicle to the relevant Vehicle
Manufacturer and/or Vehicle Dealer at such time. If the Lessee exercises such
right, the Lessee shall, on the Lease Payment Date (or, if earlier or later, by
the Business Day on which the Lessor has to pay any Early Termination Payment to
a Vehicle Manufacturer and/or Vehicle Dealer) immediately following the Related
Month in which the Repurchase Price in respect of such Programme Vehicle is
received or should have been received by the Lessor, pay to the Lessor an amount
equal to the Early Termination Payment in respect of such Programme Vehicle.

 

17. FEES, TRAFFIC PENALTIES AND FINES

 

17.1 Payments of fees, penalties and fines etc. by the Lessee

Notwithstanding the fact that the Lessor is the legal owner (and the registered
owner)] of a Vehicle, the Lessee shall be responsible for the payment of (and
shall indemnify the Lessor against) all:

 

  17.1.1 vehicle excise duty/motor vehicle duty other Spanish specific duty
other applicable registration fees, title fees, licence fees or other similar
governmental fees and taxes, to the extent that such fees, costs and taxes are
not capitalised by the Dutch FleetCo in respect of such Vehicle at the time the
Vehicle is purchased;

 

  17.1.2 costs and expenses incurred in connection with the transfer of title,
or annotation or the title register or document to reflect the interests of
chargeholders;

 

  17.1.3 premiums relating to any of the Insurance Policies under Clause 23.5
(Insurance); or

 

  17.1.4 traffic summonses, penalties, judgments and fines incurred,

and any other fees, penalties, fines and similar payments in respect of any
Vehicle delivered to the Lessor and/or leased under this Agreement incurred or
imposed during the relevant Lease Term (or, where a Vehicle is a Casualty or an
Non-Eligible Vehicle, for so long as the Lessor holds title to such Vehicle),
all such amounts being “Traffic Fines and Penalties”. The Lessee is responsible
for the payment of such Traffic Fines and Penalties (in each case whether such
payment is due and payable during such Lease Term or after such Lease Term has
expired) to any Governmental Authority or pursuant to any Requirement of Law
with respect to such Vehicles and which are notified to the Lessee (whether by
the Lessor or a third party) or of which the Lessor is otherwise aware are due
to be paid and which the legal owner or registered owner of such Vehicle is
legally obliged to pay until the date on which Programme Vehicles are
redelivered by the Lessor to the Vehicle Manufacturers

 

- 16 -



--------------------------------------------------------------------------------

and/or Vehicle Dealers or the Non–Programme Vehicles are sold by the Lessor to
other third party purchasers. Where the Traffic Fines and Penalties are incurred
or imposed and notified to the Lessee by any Governmental Authority or any party
other than the Lessor or the FleetCo Security Agent, the Lessee shall notify the
Lessor, the Transaction Agent and the FleetCo Security Agent promptly. In the
event that the Lessee makes any payment in accordance with the terms of this
Clause 17 which relates to a period that exceeds the Lease Term of the relevant
Vehicle (the “Excess Payment”), the Lessee will not be entitled to make any
claim against the Lessor for the refund of the Excess Payment or effect any set
off of sums due and owing to the Lessor from the Lessee in respect of the same.

 

17.2 Payment during Related Month

The Lessee shall pay to the Lessor on each Lease Payment Date (or, if earlier,
the Business Day preceding the date by which such payment is due and payable
under a Requirement of Law), an amount equal to the sum of all Traffic Fines and
Penalties referred to in Clause 17.1 (Payments of fees, penalties and fines etc.
by the Lessee) owed by the Lessee to the Lessor during the Related Month (to the
extent that the Lessee has not paid already).

 

18. PREPAYMENTS AND LATE PAYMENTS

 

18.1 Prepayments

Notwithstanding Clause 13.1, on any date, the Lessee may at its option pay to
the Lessor any rent or other payment (in whole or in part) in advance of the
relevant Lease Payment Date (including making a payment of Variable Rent to
satisfy an obligation of Dutch FleetCo to pay the Charge Costs in respect of a
Vehicle) to the extent that such Rent or other payments have accrued or will
have accrued on or before the next Lease Payment Date.

 

18.2 Consequences of late payment

 

  18.2.1 If the Lessee fails to pay any amount due and payable by it under this
Agreement on its due date, without prejudice to any other remedies of the
Lessor, default interest shall accrue on the overdue amount from the due date up
to the date of actual payment (both before and after judgment) at a rate equal
to, 1 per cent. during the period of non-payment.

 

  18.2.2 Any default interest accrued under this Clause 18.2 shall be payable on
any Lease Payment Date by the Lessee or on demand by the Lessor or the FleetCo
Security Agent.

Default interests (if unpaid) arising on an overdue amount will be compounded
and capitalised with the overdue amount at the end of each period applicable to
that overdue amount but will remain immediately due and payable.

 

- 17 -



--------------------------------------------------------------------------------

19. PAYMENT MECHANICS

 

19.1 Calculations

All determinations of Rent (including Rental Adjustments and other amounts
payable by the Lessee to the Lessor (including Casualty Payments, Programme
Vehicle Special Default Payments, Early Termination Payments, Traffic Fines and
Penalties and Redesignation Amounts) on any Lease Payment Date or any other date
in accordance with the terms of this Agreement will be notified by the Lessor
(or the Spanish Servicer on the Lessor’s behalf) to the Lessee in writing by no
later than the Lease Determination Date immediately prior to such Lease Payment
Date or, where a payment is due on a date other than a Lease Payment Date, the
Business Day preceding such date. The notice shall include a statement of the
total aggregate amount due and payable by the Lessee to the Lessor on such Lease
Payment Date or due date and a description of the amounts payable by the Lessee.

 

19.2 Timing of payments

The Lessee shall ensure that all payments of Rent and other amounts to be paid
by the Lessee to the Lessor hereunder shall be payable for same day value (in
the Relevant Jurisdiction in which the Lessee is incorporated) on the relevant
due date to the Dutch FleetCo Spanish Transaction Account.

 

19.3 Business Days

Any payment which is due to be made on a day that is not a Business Day shall be
made on the next Business Day in the same calendar month (if there is one) or
the preceding Business Day (if there is not).

 

19.4 Currency of account

EUR is the currency of account and payment for any sum due from one party to
another under this Agreement.

 

19.5 Set-off

The Lessee shall not be entitled to set–off any sums payable under this
Agreement against any sums payable to it by the Lessor unless otherwise
specified in this Agreement.

 

19.6 Aggregation of amounts

The Lessor shall aggregate the Rent due (and unpaid) on all Vehicles, together
with any other amounts due to the Lessor.

 

19.7 Application of payments

All payments made to the Lessor under this Agreement (irrespective of the nature
of the obligation in respect of which they are paid by the Lessee) shall be
applied by the Lessor against Rent and any other amounts due and payable
hereunder in the order determined by the Lessor.

 

- 18 -



--------------------------------------------------------------------------------

20. TAX GROSS-UP

 

20.1 The Lessee shall make all payments to be made by it under this Agreement
without any Tax Deduction, unless a Tax Deduction is a Requirement of Law.

 

20.2 The Lessee shall, promptly upon becoming aware that it is required to make
a Tax Deduction (or that there is any change in the rate or the basis of a Tax
Deduction) notify the Lessor and the FleetCo Security Agent accordingly.

 

20.3 If the Lessee is required by law to make a Tax Deduction, the amount of the
payment due by the Lessee shall be increased to an amount which (after making
any Tax Deduction) leaves an amount equal to the payment which would have been
due to the payee if no Tax Deduction had been required.

 

20.4 If the Lessee is required to make a Tax Deduction, the Lessee shall make
that Tax Deduction and account to the relevant Tax Authority for such amount
within the time allowed and in the minimum amount required by law.

 

20.5 Within thirty (30) days of making either a Tax Deduction and/or accounting
for such amount to the relevant Tax Authority, the Lessee shall deliver to the
Lessor, the Transaction Agent and the FleetCo Security Agent evidence reasonably
satisfactory to the Lessor that the Tax Deduction has been made or (as
applicable) any appropriate payment paid to the relevant Tax Authority.

 

21. VAT AND STAMP TAXES

 

21.1 Sums payable exclusive of VAT

All sums or other consideration set out in this Agreement or otherwise payable
or provided by any party to any other party pursuant to this Agreement shall be
deemed to be exclusive of any VAT which is or becomes chargeable on any supply
or supplies for which such sums or other consideration (or any part thereof) are
the whole or part of the consideration for VAT purposes.

 

21.2 Payment of amounts in respect of VAT

Where, pursuant to the terms of this Agreement, any party (the “Supplier”) makes
a supply to any other party (the “Recipient”) for VAT purposes and VAT is or
becomes chargeable on such supply (being VAT for which the Supplier is required
to account to the relevant Tax Authority): (i) where the Supplier is the Lessor,
the Recipient shall pay to the Supplier (in addition to and at the same time as
paying any other consideration for such supply) a sum equal to the amount of
such VAT, and the Supplier shall, following receipt of such sum and (unless
otherwise required by law) not before, provide the Recipient with a valid VAT
invoice in respect of such supply, and (ii) where the Supplier is the Lessee,
the Recipient shall, following receipt from the Supplier of a valid VAT invoice
in respect of such supply, pay to the Supplier (in addition to any other
consideration for such supply) a sum equal to the amount of such VAT.

 

- 19 -



--------------------------------------------------------------------------------

21.3 Costs and expenses

References in this Agreement to any fee, cost, loss, disbursement, commission,
damages, expense, charge or other liability incurred by any party to this
Agreement and in respect of which such party is to be reimbursed or indemnified
by any other party under the terms of, or the amount of which is to be taken
into account in any calculation or computation set out in, this Agreement shall
include such part of such fee, cost, loss, disbursement, commission, damages,
expense, charge or other liability as represents any VAT, but only to the extent
that such first party is not entitled to a refund (by way of credit or
repayment) in respect of such VAT from any relevant Tax Authority.

 

21.4 Taxes and other duties

The Lessee shall pay all stamp, registration and other taxes and duties
(including any interest and penalties thereon or in connection therewith) which
may be payable on or in connection with this Agreement and shall indemnify the
Lessor against any claim, demand, action, liability, damages, cost, loss or
expense (including, without limitation, legal fees) which it may incur or may be
made against it as a result or arising out of or in relation to any failure to
pay or delay in paying any of the same.

 

22. INDEMNITIES

 

22.1 The Lessee shall pay to the Lessor and/or the FleetCo Security Agent
promptly following demand and indemnify the Lessor and/or the FleetCo Security
Agent (acting for the benefit of the FleetCo Secured Creditors) for all expenses
(including legal costs) incurred by the Lessor and/or the FleetCo Security Agent
(on its behalf or on behalf of other FleetCo Secured Creditors), as the case may
be, (i) in contemplation of, or otherwise in connection with, the enforcement
of, preservation of any rights under, this Agreement, or (ii) in respect of any
breach of any representation, warranty, covenant, agreement, condition, or
stipulation contained in this Agreement, together with interest from the date on
which such expenses were incurred to the date of payment (both before and after
judgment).

 

22.2 The Lessee agrees at all times, whether during or after the Lease Term, to
pay all costs and expenses of or arising from the matters referred to below and
indemnify and hold harmless the Lessor from and against all liabilities relating
to, or arising directly or indirectly in any manner or for any cause or reason
whatsoever out of:

 

  22.2.1 the age, worthiness, workmanship, materials, manufacture, construction,
operation, value, description, suitability, quality, merchantability, fitness
for any purpose (including the ability to operate or register any Vehicle or use
any Spanish Vehicle Documents in any jurisdictions), state, condition,
appearance, safety, durability, design or operation, control and use of any kind
or nature of any Vehicle or any part thereof;

 

  22.2.2 defects, whether or not discoverable, known or unknown, apparent or
concealed, exterior or interior in respect of any Vehicle or engine; or

 

  22.2.3 the infringement of any patent, trademark, copyright or other
intellectual property rights.

 

- 20 -



--------------------------------------------------------------------------------

22.3 The Lessee shall indemnify the Lessor against any loss or costs incurred by
the Lessor (i) in consequence of the Lessee having to make a FATCA Deduction on
any payment made to the Lessor under this Agreement, and (ii) in respect of any
indemnity payment the Lessor itself is required to make to the Issuer pursuant
to clause 11.3 of the FleetCo Spanish Facility Agreement.

 

22.4 The indemnities in this Clause 22.1 shall not extend to Liabilities to the
extent that such Liabilities would not have arisen or been suffered or incurred,
but for the failure of the Lessor (and not the Spanish Servicer acting on its
behalf) to perform, or the breach by such parties of, any obligations in this
Agreement or any wilful misconduct or gross negligence of such parties, except
to the extent that such failure or breach is caused by the breach of the Lessee
of any of its obligations under this Agreement, the Spanish Servicer under the
Spanish Servicing Agreement where the Spanish Servicer is itself liable or any
act or failure to act of any other person.

 

22.5 All indemnities in this Agreement are given on an after-tax basis, which
shall mean that any party liable to make a payment under an indemnity
(“Party A”) shall pay such amount (the “Payment”) to the other party (“Party B”)
and shall ensure that Party B is, so far as is practically possible, restored to
the same position as it would have been in had the matter giving rise to
Party A’s obligation to make the Payment not arisen and, accordingly, the amount
of the Payment shall take into account (inter alia) (a) the amount of any
deduction against profits (or tax) arising to Party B which results from the
matter giving rise to the Payment and (b) whether the Payment is subject to tax
in Party B’s hands.

 

- 21 -



--------------------------------------------------------------------------------

SECTION D

COVENANTS, REPRESENTATIONS AND WARRANTIES

 

23. COVENANTS OF THE LESSEE

The Lessee covenants and undertakes to the Lessor and the FleetCo Security Agent
(for itself and on behalf of the FleetCo Secured Creditors) that, unless at any
time the Lessor and the FleetCo Security Agent shall otherwise expressly consent
in writing, it will:

 

23.1 General covenants

 

  23.1.1 only use the Vehicles for the purposes permitted under Clause 8 (Use of
Vehicles and Sub–Leasing);

 

  23.1.2 obtain (where not already obtained), maintain and comply with all
Authorisations required in the Relevant Jurisdictions which are necessary for
the Lessee to lease, use, operate and sub-lease the Vehicles in accordance with
its ordinary day-to-day rental business activities and perform its obligations
hereunder;

 

  23.1.3 acknowledge at all times that its role as Third Party Holder prevails
over its role as Lessee and that the terms of the Third Party Holding Agreement
shall prevail over the terms of this Agreement in the event of any conflict or
discrepancy arising; and

 

  23.1.4 refrain from (i) creating any Security over any Vehicle or
(ii) permitting any Security to exist over any Vehicle, in each case other than
as effected under the FleetCo Security Documents.

 

23.2 Possession of Vehicles

Whilst any Vehicle that is a Programme Vehicle owned by the Lessor which is in
the possession of the Lessee and until such Vehicle has been returned to the
Lessor or to its order in accordance with Clause 30 (Return/Redelivery of
Vehicles), not take or omit to take any action which would cause the Lessor to
cause a breach of the undertakings and obligations of the Lessor under the
relevant Vehicle Dealer Buy-Back Agreement or Vehicle Manufacturer Buy-Back
Agreement in respect of that Vehicle;

 

23.3 Covenants as to Vehicles

 

  23.3.1 not knowingly use any Vehicle for any unlawful purpose;

 

  23.3.2 until each Vehicle has been redelivered to the Lessor or to its order
in accordance with Clause 30 (Return/Redelivery of Vehicles) ensure that all
maintenance and repairs to keep each Vehicle which has been delivered to the
Lessee hereunder in good working order and condition are undertaken at the
expense of the Lessee including:

 

  (a)

where required under a Vehicle Dealer Buy-Back Agreement or Vehicle Manufacturer
Buy-Back Agreement, using only spare parts

 

- 22 -



--------------------------------------------------------------------------------

  and servicing arrangements approved by the Vehicle Manufacturer and/or Vehicle
Dealer and, when required by the relevant Vehicle Manufacturer and/or Vehicle
Dealer, returning each Vehicle only to an authorised Vehicle Manufacturer and/or
Vehicle Dealer facility or the applicable Vehicle Manufacturer’s and/or Vehicle
Dealer’s authorised warranty stations for warranty work;

 

  (b) in the case of Non-Programme Vehicles, returning each Vehicle only to an
authorised Vehicle Manufacturer or Vehicle Dealer facility or the applicable
Vehicle Manufacturer’s or Vehicle Dealer’s authorised warranty stations for
warranty work;

 

  (c) if a Vehicle is recalled by a Vehicle Manufacturer and/or Vehicle Dealer
for any modification or warranty work to be performed in respect of such Vehicle
by such Vehicle Manufacturer and/or Vehicle Dealer, returning the Vehicle or
procuring the return of the Vehicle to an authorised Vehicle Manufacturer and/or
Vehicle Dealer facility or the applicable Vehicle Manufacturer’s and/or Vehicle
Dealer’s authorised warranty work station and procuring the performance of the
relevant warranty work or modification;

 

  (d) paying, or causing to be paid, all usual and routine expenses incurred in
the use and operation of each Vehicle including, but not limited to, fuel,
lubricants, and coolants; and

 

  (e) not making any material alterations (other than through repairs carried
out in accordance with (a), (b) and (c) above) to the Vehicle without the prior
consent of the Lessor.

Any improvements or additions to a Vehicle will become and will remain the
property of the Lessor, except that any addition to a Vehicle made by the Lessee
will remain the property of the Lessee if they can be disconnected from a
Vehicle and are so disconnected from the Vehicle prior to the date on which the
Lessee has redelivered the relevant Vehicle to the Lessor in accordance with
Clause 30 (Return/Redelivery of Vehicles), in each case, without impairing the
functioning of such Vehicle or its resale value;

 

23.4 Reporting

Promptly after becoming aware thereof and having made due enquiry, give notice
in writing of the occurrence of any Vehicle Manufacturer Event of Default to
each of the Lessor, the Transaction Agent and the FleetCo Security Agent.

 

- 23 -



--------------------------------------------------------------------------------

23.5 Insurance

 

  23.5.1 arrange for the following insurances to be effected and maintained
until the Master Lease End Date for the Lessor, for itself and, to the extent
each or either of them is required to do so for any other person in each case
arising out of the use of any vehicle at or above any applicable minimum limits
of indemnity/liability as a Requirement of Law and consistent with past practice
of the Lessee or otherwise prudent industry practice:

 

  (a) insurance cover which is a Requirement of Law, and, even if not so
required by law, insurance protecting against liability in respect of bodily
injury or death caused to third parties (the insurance specified in this
paragraph (a), the “Motor Third Party Liability Cover”); and

 

  (b) in accordance with applicable law, insurance protecting against loss or
damage to property belonging to third parties (the insurance specified in this
paragraph (b), the “Motor Third Party Property Damage Liability Cover”, and
together with the Motor Third Party Liability Cover, the “Insurance Policies”
and each an “Insurance Policy”),

in each case with reputable, licensed insurance companies or underwriters
acceptable to the FleetCo Security Agent and ensure that the Lessor is entitled
to directly claim under such Insurance Policies;

 

  23.5.2 on or prior to the Initial Funding Date, and then (i) on an annual
basis (on each anniversary date of the execution of this Agreement) and (ii) on
any date on which a new policy is entered into by the Lessee in substitution of,
or in supplement to any existing insurance policy, provide to the Lessor a copy
of the certificate delivered by the insurer to confirm that the insurance policy
in relation to the Leased Vehicles is in full force and effect, together with a
complete copy of the relevant insurance policy;

 

  23.5.3 upon knowledge of the occurrence of an event giving rise to a claim
under any of the Insurance Policies, arrange for a claim to be filed with the
relevant insurance company or underwriters and provide assistance in attempting
to bring the claim to a successful conclusion in accordance with the terms of
the applicable insurance arrangement;

 

  23.5.4 ensure that the Insurance Policies are renewed or (as the case may be)
replaced in a timely manner and shall pay premiums promptly and in accordance
with the requirements of the relevant Insurance Policy;

 

  23.5.5 notify the Lessor, the Transaction Agent and the FleetCo Security Agent
of any material changes, variations or cancellations of insurance policies made
or, to the knowledge of the Lessee, threatened or pending to either the Lessee’s
or the Lessor’s insurance coverage under any of the Insurance Policies;

 

  23.5.6 not to take or omit to take any action which would entitle the relevant
insurer to cancel an Insurance Policy or avoid a claim;

 

- 24 -



--------------------------------------------------------------------------------

  23.5.7 promptly notify the Lessor, the Transaction Agent and the FleetCo
Security Agent of:

 

  (a) any notice of threatened cancellation or avoidance of any of the Insurance
Policies received from the relevant insurer; and

 

  (b) any failure to pay premiums to the insurer or broker in accordance with
the terms of any such Insurance Policies;

 

  23.5.8 procure that the insurer promptly notifies directly the Lessor and the
Transaction Agent of (i) any default of payment by it of any amounts due to any
insurer, including any insurance premium and (ii) any termination of an
insurance policy or suspension of any relevant guarantee;

 

  23.5.9 indemnify the Lessor for the amount of any premium and any liabilities
incurred in relation to replacement of the relevant Insurance Policy or payment
of the premiums due by the Lessor, as the case may be, (and such indemnity shall
be immediately due and payable by the Lessee), if (i) any of the Insurance
Policies are not kept in full force and effect and/or the Lessee fails to pay
any premiums thereunder, and (ii) the Lessor exercises its right to replace the
relevant Insurance Policy or to pay the premiums due (if permitted under the
relevant Insurance Policy);

 

  23.5.10 ensure that no provision is contained in any insurance policy entered
into by the Lessee which would render the Lessor liable for any unpaid premium
or could render the Lessor liable to the insurer in relation to the insurance
excess in the event the Lessee does not comply with any of its obligations under
such policy;

 

  23.5.11 ensure that the insurer undertakes not to reclaim any amounts from the
Lessor in respect of circumstances in which the Lessor might be held liable as
the owner of the Vehicles and in the event this requirement is not complied
with, indemnify the Lessor for any amounts the Lessor is obliged to pay (if any)
in this respect;

 

  23.5.12 act with the necessary diligence when subleasing a Vehicle to a
customer;

 

  23.5.13 retain custody of the original Insurance Policy documents and any
correspondence regarding claims in respect of any of the Insurance Policies and
shall supply the Lessor, the FleetCo Security Agent and the Transaction Agent
with (i) copies of the Insurance Policy documents, and (ii) details of any claim
which may have a Material Adverse Effect on the Lessor;

 

  23.5.14 comply, and use reasonable endeavours to ensure that any Affiliate to
which a vehicle has been sub-leased pursuant to the Master Lease Agreement and
any sub-contractor, if any and to the extent required, complies, with the terms
and conditions of the Insurance Policies, and shall not consent to, or
voluntarily permit any act or omission which might invalidate or render
unenforceable the whole or any part of the Insurance Policies; and

 

- 25 -



--------------------------------------------------------------------------------

  23.5.15 in respect of the Motor Third Party Property Damage Liability Cover if
such insurance is obtained through a placing broker (or such placing broker is
replaced with another), use reasonable endeavours to obtain a letter of
undertaking in respect thereof.

 

23.6 Registration of Vehicles

 

  23.6.1 procure (with the co-operation of the Lessor, where required) and at
its expense the registration of the Lessor as the owner of the Vehicles in the
Registro Administrativo de Tráfico (supervised by the Dirección General de
Tráfico) during the relevant Lease Term, within any applicable time limits for
such registration; and

 

  23.6.2 if requested by the Lessor, co-operate in the registration of any other
person as owner or holder of any Vehicle following the applicable Lease
Expiration Date or following the Master Lease End Date except where such Vehicle
has become a Casualty or a Non-Eligible Vehicle and title has been transferred
to the Lessee.

 

24. REPRESENTATIONS AND WARRANTIES

The Lessee makes (i) the representations and warranties it makes under Clause
3.2 of the Framework Agreement at the times set out in the Framework Agreement
and (ii) the representations and warranties in this Clause 24 to the Lessor and
the FleetCo Security Agent (for itself and on behalf of the FleetCo Secured
Creditors) on each Lease Payment Date, on the date of submission of a Vehicle
Request Notice, on each Lease Commencement Date and each date on which a Vehicle
Schedule is delivered to the Lessee, with reference to the facts and
circumstances then existing.

 

24.1 Centre of Main Interests

Its centre of main interests (as that term is used in Article 3(1) of the
Council of the European Union Regulation No. 1346/2000 on Insolvency
Proceedings) is located in its jurisdiction of incorporation.

 

24.2 Solvency

No Insolvency Event has occurred in relation to the Lessee.

 

24.3 No Default

 

  24.3.1 Unless otherwise notified in writing to the Lessor and the FleetCo
Security Agent, no Potential Master Lease Termination Event or Master Lease
Termination Event has occurred and is continuing; and

 

  24.3.2 unless notified in writing to the Lessor and the FleetCo Security
Agent, to the best of its knowledge and belief, no Event of Default has occurred
in respect of the Lessee;

 

- 26 -



--------------------------------------------------------------------------------

24.4 Insurances

Neither the Insurance Policies nor any part thereof are subject to any Security
save for any Security granted pursuant to the FleetCo Security Documents;

 

24.5 Lease Term

if an Eligible Vehicle is a Programme Vehicle (and remains so designated), the
Lease Term in respect of such Vehicle does not exceed the Programme Maximum Term
for such Vehicle.

 

- 27 -



--------------------------------------------------------------------------------

SECTION E

REDESIGNATION, TERMINATION AND RETURN OF VEHICLES

 

25. REDESIGNATION EVENTS

 

25.1 Redesignation of Programme Vehicles as Non-Programme Vehicles

 

  25.1.1 If the Lessor determines or becomes aware that:

 

  (a) a Programme Vehicle that ceases to fall within sub-paragraph (b) of the
definition of “Eligible Vehicle” and/or ceases to satisfy the remaining
conditions of that definition (including in circumstances where it is ineligible
for repurchase under the relevant Vehicle Dealer Buy-Back Agreement or Vehicle
Manufacturer Buy-Back Agreement); or

 

  (b) a Programme Vehicle cannot otherwise be returned to the relevant Vehicle
Manufacturer and/or Vehicle Dealer (as the case may be) under the relevant
Vehicle Dealer Buy-Back Agreement or Vehicle Manufacturer Buy-Back Agreement,

the Lessor shall promptly redesignate such Programme Vehicle as a Non–Programme
Vehicle in accordance with Clause 27 (Redesignation Mechanics).

 

  25.1.2 If the Lessor determines, in the case of a Programme Vehicle which the
Lessor is not obliged to sell within a specified period to a Vehicle
Manufacturer and/or Vehicle Dealer under the terms of the applicable Vehicle
Dealer Buy-Back Agreement or Vehicle Manufacturer Buy-Back Agreement, that it
does not wish to sell such Vehicle to the Vehicle Manufacturer and/or Vehicle
Dealer from whom the Vehicle was purchased, the Lessor may redesignate such
Programme Vehicle as a Non–Programme Vehicle, subject to such redesignation not
resulting in a breach of the terms of the relevant Vehicle Dealer Buy-Back
Agreement or Vehicle Manufacturer Buy-Back Agreement.

 

25.2 Redesignation of Programme Vehicles as Non-Programme Vehicles due to
Vehicle Manufacturer Event of Default

If a Vehicle Manufacturer Event of Default occurs, the Lessor shall promptly
upon becoming aware of the same redesignate all Programme Vehicles expected to
be repurchased by the relevant Vehicle Manufacturer and/or Vehicle Dealer (as
the case may be) as Non-Programme Vehicles.

 

25.3 Redesignation of Non-Programme Vehicles as Programme Vehicles

If the Lessor:

 

  25.3.1 has redesignated a Programme Vehicle as a Non–Programme Vehicle in
accordance with sub-clause 25.1.1 and the Lessor subsequently determines or
becomes aware that the circumstances referred to in that Clause have ceased or
are found not to have applied at the relevant time; or

 

- 28 -



--------------------------------------------------------------------------------

  25.3.2 redesignated a Programme Vehicle as a Non-Programme Vehicle in
accordance with Clause 25.2 (Redesignation of Programme Vehicles as
Non-Programme Vehicles due to Vehicle Manufacturer Event of Default) and the
relevant Vehicle Manufacturer Event of Default is capable of being and is
subsequently cured; or

 

  25.3.3 determines that it wishes to sell a Non–Programme Vehicle eligible to
be purchased under a Vehicle Dealer Buy-Back Agreement or Vehicle Manufacturer
Buy-Back Agreement to the relevant Vehicle Manufacturer and/or Vehicle Dealer,

the Lessor may redesignate all such relevant Non–Programme Vehicles as Programme
Vehicles.

 

26. LIMITATIONS ON REDESIGNATION

The Lessor may not redesignate any Vehicle in accordance with Clause 27
(Redesignation Mechanics) other than in circumstances specified in Clause 25
(Redesignation Events).

 

27. REDESIGNATION MECHANICS

 

27.1 Notification by Lessor

Within 5 (five) Business Days of redesignating a Vehicle in accordance with
Clause 25 (Redesignation Events), the Lessor shall notify the Lessee in writing
thereof and provide information to the Lessee, the Transaction Agent , the
FleetCo Security Agent and the Central Servicer showing the revised Depreciation
Charge per calendar month in respect of such Vehicle to enable the Central
Servicer to prepare an updated FleetCo Cash Management and Lease Report pursuant
to the terms of the Framework Agreement.

 

27.2 Payment of Redesignation Amounts by Lessee or reduction of Base Rent

 

  27.2.1 If during the period starting on (but excluding) a Lease Determination
Date and ending on (and including) the following Lease Determination Date any
Vehicles are redesignated in accordance with Clauses 25.1 (Redesignation of
Programme Vehicles as Non-Programme Vehicles), 25.2 (Redesignation of Programme
Vehicles as Non-Programme Vehicles due to Vehicle Manufacturer Event of Default)
and/or 25.3 (Redesignation of Non-Programme Vehicles as Programme Vehicles), the
Lessor shall calculate on such later Lease Determination Date the aggregate of
all Redesignation Amounts applicable to all Vehicles that have been redesignated
during the aforementioned period (the “Aggregate Redesignation Amount”) and
notify the Lessee of such Aggregate Redesignation Amount in accordance with
Clause 19.1 (Calculations).

 

  27.2.2 If the Aggregate Redesignation Amount is a positive amount, the Lessee
shall pay to the Lessor such Aggregate Redesignation Amount on the Lease Payment
Date immediately following such aforementioned Lease Determination Date.

 

- 29 -



--------------------------------------------------------------------------------

  27.2.3 Unless a Master Lease Termination Event has occurred and has not been
remedied to the satisfaction of, or waived by, the FleetCo Security Agent if the
Aggregate Redesignation Amount is a negative amount, the Lessor shall, on the
Lease Payment Date immediately following such aforementioned Lease Determination
Date reduce the Base Rent payable on that date in relation to each Vehicle by an
amount equal to the multiple of: (a) such Aggregate Redesignation Amount
(treated for this purpose as a positive number) multiplied by (b) the quotient
obtained by dividing (i) the Base Rent calculated for the Vehicle to which such
Base Rent relates on such Lease Determination Date prior to reduction and
payable on the immediately following Lease Payment Date by (ii) the aggregate
Base Rents calculated on such Lease Determination Date prior to reduction and
payable on the immediately following Lease Payment Date for all Vehicles leased
under this Agreement to the Lessee during the Related Month (provided that a
Base Rent shall not be reduced to an amount less than zero).

 

28. TERMINATION

 

28.1 Termination of this Master Lease Agreement

 

  28.1.1 Dutch FleetCo is entitled to withdraw from this Agreement for any
reason whatsoever upon giving 60 days’ notice to the Spanish OpCo and upon
receiving consent to withdraw from the FleetCo Security Agent (a copy of such
notice to be provided to the Transaction Agent). Spanish OpCo expressly waives
any indemnity rights vis-à-vis the Dutch FleetCo in respect of expenses, fees
and loss of profits to which it will be entitled as a consequence of such
withdrawal under Spanish law.

 

  28.1.2 Subject to a Master Lease End Date not having occurred and subject to
sub-clause 28.4.1, this Agreement shall remain in full force and effect until
the date on which all Vehicles leased hereunder together with the Spanish
Vehicle Documents are returned to the Lessor or to its order in accordance with
Clause 30 (Return/Redelivery of Vehicles).

 

28.2 Termination by notification

If a Master Lease Termination Event occurs, the Lessor (with the consent of the
FleetCo Security Agent) or the FleetCo Security Agent may give the other parties
hereto written notice (a “Master Lease Termination Notice”) that such event has
occurred upon which a Master Lease End Date shall occur.

 

28.3 Consequences of Master Lease End Date

If a Master Lease End Date occurs:

 

  28.3.1 the Lessee’s right to lease Vehicles hereunder shall terminate
automatically without the need for any further action by the Lessor or the
FleetCo Security Agent;

 

  28.3.2 the Lessee shall not be able to lease additional Vehicles from the
Lessor in accordance with Clause 5 (Lease Term);

 

- 30 -



--------------------------------------------------------------------------------

  28.3.3 the Lessee shall be required to immediately return or cause to be
returned all Vehicles (together with the relevant Spanish Vehicle Documents) in
accordance with Clause 30.2 (Return of Vehicles upon Master Lease End Date)
whereupon the lease shall terminate automatically without the need for any
further action by the Lessor or the FleetCo Security Agent;

 

  28.3.4 all accrued and unpaid Rent and all other payments accrued but unpaid
under this Agreement shall automatically, without further action by the Lessor
or the FleetCo Security Agent become immediately due and payable;

 

  28.3.5 the Lessee shall pay to the Lessor and the FleetCo Security Agent on
demand all costs and expenses incurred by the Lessor and the FleetCo Security
Agent in connection with the recovery of any Vehicles (together with the
relevant Spanish Vehicle Documents) which have been sub-leased by the Lessee
and, as the case may be, further sub-leased by such sub–lessee in each case in
accordance with Clause 8 (Use of Vehicles and Sub–Leasing) where the Lessee
fails to return or redeliver such Vehicles in accordance with Clause 30.2
(Return of Vehicles upon Master Lease End Date);

 

  28.3.6 the Lessee shall indemnify the Lessor and the FleetCo Security Agent
against all Liabilities incurred by the Lessor and the FleetCo Security Agent in
connection with such termination including all costs and expenses incurred in
recovering possession of each Vehicle, Spanish Vehicle Documents and/or carrying
out any works or modifications required to bring the Vehicles up to, in the case
of Programme Vehicles, the conditions specified in the relevant Vehicle Dealer
Buy-Back Agreement or Vehicle Manufacturer Buy-Back Agreement for the Lessor to
benefit from the Vehicle Manufacturer’s and/or Vehicle Dealer’s obligation to
purchase such Vehicles or, in the case of Non–Programme Vehicles, such condition
as the Lessor or the FleetCo Security Agent (as applicable) reasonably thinks
fit in order to sell the relevant Non–Programme Vehicles; and

 

  28.3.7 each party’s accrued rights and obligations hereunder at the date of
termination are unaffected but, subject to sub-clause 28.4.1 each party’s
further rights and obligations shall cease immediately;

 

28.4 Miscellaneous termination provisions

 

  28.4.1 Clauses 6.4, 14.1, 15, 16, 17.1, 21, 22, 28.3, 28.4.1, 28.4.2, 30, 32,
33, 40, 41 and 43 and those clauses the survival of which is necessary for the
interpretation or enforcement of this Agreement, shall survive termination of
this Agreement in accordance with Clause 28.1 and shall continue in full force
and effect.

 

  28.4.2 If the Lessee fails to comply with any of its obligations under this
Agreement, the Lessor and/or the FleetCo Security Agent may, without being in
any way obliged or responsible for doing so and without prejudice to the ability
of the Lessor or the FleetCo Security Agent to treat that non–compliance as a
Master Lease Termination Event, effect compliance on the Lessee’s behalf, and if
the Lessor or the FleetCo Security Agent incurs any expenditure in effecting
such compliance, the Lessor and/or the FleetCo Security Agent shall be entitled
to recover such expenditure from the Lessee.

 

- 31 -



--------------------------------------------------------------------------------

  28.4.3 The rights and remedies of the Lessor and the FleetCo Security Agent
provided in this Agreement are cumulative and are not exclusive of any rights
and remedies provided at law.

 

29. REJECTED VEHICLES

 

29.1 Entitlement to reject

Subject to Clause 29.3 (Rejections after payment for Vehicle), the Lessee will
be entitled to reject any Vehicle delivered to it by or on behalf of the Lessor
pursuant to Clause 7 (Delivery of Vehicles) (i) if the Lessor is itself entitled
to reject such Vehicle under the relevant Vehicle Manufacturer Agreement or
Vehicle Dealer Agreement pursuant to which such Rejected Vehicle was ordered and
(ii) subject to the same conditions (to the extent applicable) as to rejection
as may be applicable to the Lessor under the relevant Vehicle Manufacturer
Agreement or Vehicle Dealer Agreement in respect of such Rejected Vehicle.

 

29.2 Notification and return to Vehicle Manufacturer and/or Vehicle Dealer

Any rejection of a Vehicle under this Clause 29 shall be notified in writing by
the Lessee to the Lessor, and the Lessee shall be responsible for returning the
Rejected Vehicles directly to the relevant Vehicle Manufacturer and/or Vehicle
Dealer or to the order of the other selling parties, in accordance with terms of
the relevant Vehicle Manufacturer Agreement or Vehicle Dealer Agreement
applicable to such rejection.

 

29.3 Rejections after payment for Vehicle

Subject to Clause 29.4 (Cessation of accrual of Rent), if the Lessee requests to
reject a Vehicle after payment for such Vehicle has been made, the rejection
shall be subject to the condition that the relevant Vehicle Manufacturer and/or
Vehicle Dealer agrees (without set off or counterclaim) to repurchase such
Vehicle from the Lessor for an amount equal to the Capitalised Cost of such
Vehicle at the time of repurchase.

 

29.4 Cessation of accrual of Rent

Rent shall cease to accrue (and shall not be payable by the Lessee) in respect
of a Rejected Vehicle on the date on which the Lessor receives for value and
without set off or counterclaim the payment referred to in Clause 29.3
(Rejections after payment for Vehicle) or (in respect of Vehicles which have not
been paid for) a successful claim is made in accordance with Clause 29.1
(Entitlement to reject).

 

29.5 Vehicle Manufacturer’s/Vehicle Dealer’s warranties

If a Vehicle is covered by a Vehicle Manufacturer’s warranty or a Vehicle
Dealer’s warranty pursuant to a Vehicle Manufacturer Agreement or a Vehicle
Dealer Agreement, the Lessor acknowledges that the Lessee, during the Lease Term
for such Vehicle, shall have the right to make any claims under such warranty
which the Lessor is entitled to make. For such purposes the Lessor undertakes to
issue any confirmation thereof or grant to the Lessee any special proxies or
mandate upon first request of the Lessee (without any liability for the Lessor).

 

- 32 -



--------------------------------------------------------------------------------

30. RETURN/REDELIVERY OF VEHICLES

 

30.1 Redelivery of Vehicles prior to a Master Lease End Date

Prior to a Master Lease End Date, in relation to any Vehicle which has not
suffered a Casualty or become a Non-Eligible Vehicle:

 

  30.1.1 the Lessee shall, at the Lessee’s sole expense, return each Programme
Vehicle together with all Vehicles Documents to the relevant Vehicle
Manufacturer and/or Vehicle Dealer or to the nearest related manufacturer
official auction site or other facility designated by such Vehicle Manufacturer
and/or Vehicle Dealer, within the relevant period allowed for the repurchase for
such Vehicle and in accordance with the relevant terms for the return of such
Vehicle in the applicable Vehicle Dealer Buy-Back Agreement or Vehicle
Manufacturer Buy-Back Agreement; and

 

  30.1.2 the Lessee shall, at the Lessee’s sole expense, return each
Non-Programme Vehicle together with all Vehicles Documents to or to the order of
the Lessor no later than the last Business Day of the month during which such
Non-Programme Vehicle ceases to fall within sub-paragraph (a) of the definition
of “Eligible Vehicle” and/or fails to satisfy the remaining conditions of that
definition.

 

30.2 Return of Vehicles upon Master Lease End Date

Following a Master Lease End Date, the Lessee shall (if it has not already done
so) immediately return the Vehicle(s) which were the subject of a lease
hereunder (together with all Spanish Vehicle Documents relating to such
Vehicle(s)) to such location in the Relevant Jurisdiction as the Lessor (with
the consent of the FleetCo Security Agent) or as the FleetCo Security Agent
shall direct and the Lessee shall promptly provide all assistance reasonably
requested by the Lessor to procure the return of the Spanish Vehicle Documents
not in its possession.

 

30.3 Repossession of Vehicles

The Lessee agrees that, in the event that it fails to return Vehicles to or to
the order of the Lessor as required under Clause 30.1 (Redelivery of Vehicles
prior to a Master Lease End Date) or 30.2 (Return of Vehicles upon Master Lease
End Date) as applicable, the Lessor or the FleetCo Security Agent (or any of
their agents acting on their behalf) is entitled to take all steps and/or
initiate all actions or recourses (whether judicial or not) which may be
available under applicable law in order to re-possess any Vehicles and/or
Spanish Vehicle Documents which have not been returned as aforementioned. The
Lessor shall inform the FleetCo Security Agent (with a copy to the Transaction
Agent) of any such steps, actions and recourses taken and/or initiated by it to
repossess the Vehicles and/ or Spanish Vehicle Documents.

 

- 33 -



--------------------------------------------------------------------------------

30.4 Preparation of Programme Vehicles

Where required under a Vehicle Dealer Buy-Back Agreement or Vehicle Manufacturer
Buy-Back Agreement, the Lessee shall arrange and pay for any and all costs in
connection with the refurbishment (if applicable) and repair of any Programme
Vehicle prior to or following the inspection of the Programme Vehicle by the
Vehicle Manufacturer and/or Vehicle Dealer in connection with a sale of such
Programme Vehicle to the Vehicle Manufacturer and/or Vehicle Dealer.

 

31. SALE OF VEHICLES

 

31.1 Sale of Vehicles by the Lessor

The Lessor has the right (at any time with the consent of the Lessee) to
arrange, with the assistance of the Spanish Servicer, if it deems it necessary
or useful, for the sale of any Vehicle to a third party (if, in the case of
Programme Vehicles the sale to such third party is permitted under the relevant
Vehicle Dealer Buy-Back Agreement or Vehicle Manufacturer Buy-Back Agreement),
provided that the price is at least equal to the then current wholesale or,
where applicable, retail market value.

Following the occurrence of an Event of Default in relation to the Spanish
Servicer, Dutch FleetCo shall immediately instruct the Spanish Servicer and the
Spanish Servicer shall immediately notify the Vehicle Dealers and Vehicle
Manufacturers in writing that the obligations of Dutch FleetCo under each
Vehicle Purchasing Agreement to which Dutch FleetCo is a party will be
terminated. Such termination to be effective on the date of occurrence of such
Event of Default (for the avoidance of doubt, Spanish OpCo may continue to
purchase Vehicles under the Vehicle Purchasing Agreement for its own account).

 

31.2 Lease Expiration Date

Following the Lease Expiration Date in respect of a Vehicle, to the extent that
the occurrence of such Lease Expiration Date is not covered by items (a) or
(b) of such definition, the Lessor, or the Lessee on its behalf, shall be
entitled to either dispose of such Vehicle or treat such Vehicle as a
Non-Eligible Vehicle. For the avoidance of doubt, any costs associated with such
a disposal shall not be funded outside of the FleetCo Advances ultimately funded
by the Senior Noteholders.

 

31.3 Sale of Vehicles between FleetCos and OpCos

 

  31.3.1

Unless a Master Lease Termination Event has occurred and has not been remedied
(in which case, the following shall not be permitted), (i) the Lessor and
(ii) the Lessee or another FleetCo (with the consent of the Lessee) may from
time to time agree, in their absolute discretion, for the Lessor to sell to the
Lessee or another FleetCo (with the consent of the Lessee) by way of separate
agreement any Vehicle (including any Vehicle that has suffered a Casualty)
(unless such sale is prohibited under the relevant Vehicle Manufacturer
Agreement or Vehicle Dealer Agreement and the relevant Vehicle Manufacturer
and/or Vehicle Dealer has not provided its consent) provided that (a) the price
of such sale is at least equal to the then market value of such Vehicle (unless
the then market value of the relevant Vehicle is

 

- 34 -



--------------------------------------------------------------------------------

  lower than the Net Book Value, in which case the sale price shall be the Net
Book Value of such Vehicle, plus any penalties (if any) that may arise under the
relevant Vehicle Dealer Buy-Back Agreement or Vehicle Manufacturer Buy-Back
Agreement as a result of the Vehicle being sold to a third party) and (b) in the
case of a sale of a Vehicle by the Lessor to another FleetCo, the relevant OpCo
has signed and the relevant FleetCo has accepted a Vehicle Request Notice (as
defined in the Master Lease Agreement to which such OpCo and FleetCo are
parties) in respect of such Vehicle, all conditions precedent to that Vehicle
Request Notice have been satisfied in accordance with the terms and conditions
of the aforementioned Master Lease Agreement and a Security has been granted
over such Vehicle in favour of the FleetCo Security Agent in accordance with the
Relevant Transaction Documents to which such FleetCo is party.

 

  31.3.2 Notwithstanding sub-clause 31.3.1, no Vehicle may be sold by the Lessor
to another FleetCo, if such Vehicle is expected to, or must be returned to, a
Vehicle Manufacturer and/or Vehicle Dealer from whom the Lessor purchased the
Vehicle in accordance with a Vehicle Dealer Buy-Back Agreement or Vehicle
Manufacturer Buy-Back Agreement.

 

  31.3.3 A copy of any agreement pursuant to which a Vehicle is sold under this
Clause 31.3 will be provided by the Lessee to the FleetCo Security Agent (with a
copy to the Transaction Agent).

 

31.4 Payment of accrued Rent

 

  31.4.1 Notwithstanding the disposal of a Vehicle in accordance with this
Clause 31 prior to the end of the Related Month, the Lessee will be required to
pay to the Lessor all accrued and unpaid Rent up to the relevant Lease
Expiration Date and all other amounts (if any) then due and payable with respect
to such Vehicle on the immediately following Lease Payment Date.

 

  31.4.2 Notwithstanding the sale of a Non-Programme Vehicle by or on behalf of
the Lessor in accordance with the relevant Servicing Agreement prior to the end
of the Related Month, the Lessee will be required to pay to the Lessor all
accrued and unpaid Rent up to the relevant Lease Expiration Date and all other
amounts (if any) then due and payable with respect to such Vehicle on the
immediately following Lease Payment Date.

 

- 35 -



--------------------------------------------------------------------------------

SECTION F

MISCELLANEOUS

 

32. NO REPRESENTATION OR WARRANTY BY LESSOR

 

32.1 The Lessee expressly agrees and acknowledges that, no condition, warranty
or representation of any kind is or has been given by or on behalf of the Lessor
in respect of any Vehicle, any engine, or any part of a Vehicle or engine, or
any Spanish Vehicle Documents or other documentation, and accordingly the Lessee
confirms that it has not, in entering into this Agreement, relied on any
condition, warranty or representation by the Lessor or any person on the
Lessor’s behalf, express or implied, whether arising by law or otherwise in
relation to any Vehicle, any engine, or any part of a Vehicle or engine, or any
Spanish Vehicle Documents or other documentation, including warranties or
representations as to:

 

  32.1.1 the age, worthiness, workmanship, materials, manufacture, construction,
operation, value, description, suitability, quality, merchantability, fitness
for any purpose (including the ability to operate or register any Vehicle or use
any Vehicle’s documentation in any or all jurisdictions), state, condition,
appearance, safety, durability, design or operation of any kind or nature of any
Vehicle or any part thereof, and the benefit or any such condition, warranty or
representation by the Lessor is hereby irrevocably and unconditionally waived by
the Lessee. No third party making any representation or warranty relating to any
Vehicle or any part of any Vehicle is the agent of the Lessor, nor has any such
third party authority to bind the Lessor. Nothing contained in this
sub-clause 32.1.1 is intended to prejudice any claims which the Lessee or the
Lessor may have against the Vehicle Manufacturer and/or Vehicle Dealer in
respect to any Vehicle or any third party; or

 

  32.1.2 the absence of latent or other defects, whether or not discoverable,
known or unknown, apparent or concealed, exterior or interior in respect of any
Vehicle or engine; or

 

  32.1.3 the absence of any infringement of any patent, trademark, copyright or
other intellectual property rights; or

 

  32.1.4 any implied warranty arising from course of performance, course of
dealing or usage of trade.

 

33. LIMITATION OF LIABILITY OF LESSOR AND OF THE FLEETCO SECURITY AGENT

To the extent permitted by law, the Lessor and the FleetCo Security Agent will
not be liable to the Lessee, the ultimate rental customers of such Lessee, any
sub–lessee or any other person in respect of any cost, loss or damage
(consequential or otherwise) arising out of the condition, the use, the
operation, the rental, the maintenance, repair, delay or failure in delivery of
any Vehicle, or the interruption/suspension of possession, use or quiet
enjoyment in respect of any Vehicle.

 

- 36 -



--------------------------------------------------------------------------------

34. ASSISTANCE OF THE SPANISH SERVICER

The Lessee acknowledges and agrees that the Lessor may be assisted by any person
who will then act as a service provider of the Lessor (and not as an agent of
the business), for all or part of its obligations under this Agreement and shall
notify the Lessee of the appointment of such service provider and the identity
of the entity or entities who will act in such capacity pursuant to this Clause
34 for purposes of assisting the Lessor with the performance of, inter alia,
certain of its duties hereunder.

 

35. NO WAIVER

A failure to exercise or delay in exercising a right or remedy provided by this
Agreement or by law, by the Lessor or the FleetCo Security Agent does not
constitute a waiver of the right or remedy or a waiver of its other rights or
remedies. No single or partial exercise of a right or remedy provided by this
Agreement or by law prevents the Lessor or the FleetCo Security Agent from
further exercise of the right or remedy or the exercise of another right or
remedy. The discontinuance, abandonment or adverse determination of any
proceedings taken by the Lessor or the FleetCo Security Agent to enforce any
right or any provisions shall not operate as a waiver of, or preclude any
exercise or enforcement or other exercise or enforcement by the Lessor or the
FleetCo Security Agent of, that or any other right or provision. No waiver shall
be effective unless specifically made in writing and signed by the duly
authorised officer of the person entitled to provide such waiver.

 

36. CONTRADICTORY INSTRUCTIONS

If the Lessee receives contradictory instructions, information or other matter
from the Lessor and the FleetCo Security Agent, it shall notify the Lessor, the
FleetCo Security Agent and the Transaction Agent of the contradiction. Following
a FleetCo Event of Default, the instructions of the FleetCo Security Agent shall
prevail.

 

37. ASSIGNMENT AND SECURITY

The Lessee and the Lessor may not assign or transfer or purport to assign or
transfer any right or obligation under this Agreement without the written
consent of the FleetCo Security Agent, save that the Lessor may enter into an
assignment by way of security or grant a right of pledge over, amongst other
things, certain of the Lessor’s rights, title and interest in and under this
Agreement pursuant to or as contemplated in any Transaction Document.

 

38. VOLUME PREMIUM

In consideration for the volume of Vehicles the Lessee may rent hereunder (and
to the extent that such amounts have been received by the Lessor from the
Vehicle Manufacturer and/or Vehicle Dealers and are not included in the
Vehicle’s Capitalised Cost), the Lessor agrees to pay to the Lessee, as a volume
premium (the “Volume Premium”) an amount equal (and limited) to any such amounts
as the Vehicle Manufacturers and Vehicle Dealers may pay to the Lessor and which
constitute or reflect any bonus, rebates, credit or similar incentive relating
to Vehicles purchased by the Lessor and leased to the Lessee in accordance with
the terms of this Agreement. The Lessee agrees that the Lessor shall pay to the
Lessee any Volume Premium on the Business Day following actual receipt of the
corresponding amounts from the Vehicle Manufacturers and/or Vehicle Dealers out,
and within the limit, of such amounts.

 

- 37 -



--------------------------------------------------------------------------------

39. OBLIGATIONS AS CORPORATE OBLIGATIONS

 

39.1 No recourse against shareholders and others

No party shall have any recourse against nor shall any personal liability attach
to any shareholder, officer, agent, employee or director of the Lessor or the
Lessee in his capacity as such, by any proceedings or otherwise, in respect of
any obligation, covenant, or agreement of the Lessor or the Lessee contained in
this Agreement.

 

39.2 No liability for obligations of the Lessor

The Lessee shall not have any liability for the obligations of the Lessor under
the Relevant Transaction Documents to which the Lessee is a party solely by
reason of this Agreement and nothing in this Agreement shall constitute the
giving of a guarantee, an indemnity or the assumption of a similar obligation by
any of such other parties in respect of the performance by the Lessor of such
obligations.

 

40. FLEETCO SECURITY AGENT HAS NO RESPONSIBILITY

The FleetCo Security Agent shall not have any responsibility for any of the
obligations of the other Parties and the other Parties acknowledge that the
FleetCo Security Agent has no such responsibility and that the FleetCo Security
Agent is entitled to the protections contained in and on the terms set out in
this Agreement and the Framework Agreement and the FleetCo Deed of Charge. The
FleetCo Security Agent hereby declares that it accepts, for the purposes of
article 1257 of the Spanish Civil Code, the right and benefits in its favour set
out in this Agreement. The Parties acknowledge that, by declaring that it
accepts the above mentioned rights and benefits under this Agreement, the
FleetCo Security Agent shall have no liabilities to, and will not assume or have
any obligations of, any other party to this Agreement.

 

41. TIME OF THE ESSENCE

Subject to any grace periods provided hereunder, time shall be of the essence of
this Agreement as regards any time, date or period, whether as originally agreed
or altered by agreement between all the parties (and, where required, with
consent) or in any other manner provided in this Agreement, for the performance
of the Lessee of its obligations under this Agreement.

 

42. CHANGE OF FLEETCO SECURITY AGENT

If there is an appointment of a replacement FleetCo Security Agent in accordance
with the terms of the Framework Agreement, each of the Parties shall execute
such documents and take such action as the successor FleetCo Security Agent and
the outgoing FleetCo Security Agent may reasonably require for the purposes of
vesting in the replacement FleetCo Security Agent the benefit of this Agreement
and the rights, powers and obligations of the FleetCo Security Agent under this
Agreement, and releasing the outgoing FleetCo Security Agent from its future
obligations under this Agreement.

 

- 38 -



--------------------------------------------------------------------------------

43. INSUFFICIENT RECOVERIES

If, or to the extent that, after the FleetCo Secured Property has been as fully
as practicable realised and the proceeds thereof have been applied in accordance
with the applicable FleetCo Priority of Payments the amounts recovered on
realisation of the FleetCo Secured Property are insufficient to pay or discharge
amounts due from Dutch FleetCo to the FleetCo Secured Creditors in full for any
reason, Dutch FleetCo will have no liability to pay or otherwise make good any
such insufficiency.

 

44. AMENDMENT

This Agreement shall not be amended without the consent of the Parties hereto.

 

45. GOVERNING LAW

This Agreement and any non-contractual obligations arising from it shall be
governed by Spanish Law.

 

46. JURISDICTION

 

46.1 With respect to any suit, action, dispute or proceedings relating to this
Agreement and to any non-contractual obligations arising from or connected to
it, each party irrevocably submits to the exclusive jurisdiction of Madrid and
agrees that Madrid is the most appropriate and convenient courts to settle any
suit, action, Dispute or Proceedings and accordingly neither party will argue to
the contrary.

 

46.2 Clause 46.1 above is for the benefit of the Lessor and the FleetCo Security
Agent only. As a result, the Lessor and the FleetCo Security Agent shall not be
prevented from taking Proceedings relating to any suit, action, Dispute or
Proceedings in any other courts with jurisdiction. To the extent permitted by
law, the Lessor may take concurrent proceedings in any number of jurisdictions.

 

47. GOVERNING LANGUAGE

This Agreement is written in the English language. If this Agreement is
translated into another language, the English text will prevail.

 

48. EXECUTION

The Parties have executed this Agreement on the date stated at the beginning of
this Agreement.

 

- 39 -



--------------------------------------------------------------------------------

SCHEDULE 1

FORM OF MASTER LEASE EXTENSION AGREEMENT

 

To: FinCar Fleet B.V., Sucursal en España (the “Lessor”); and

Spanish Servicer;

From: Avis Alquile un Coche, S.A. (the “Lessee”)

Copy to: Crédit Agricole Corporate and Investment Bank, (the “FleetCo Security
Agent” for itself and on behalf of the Spanish FleetCo Secured Creditors and
“Transaction Agent”); and Fiserv Automotive Solutions, Inc (the “Liquidation
Agent”).

Date: [—]

Dear Sirs

We refer to the Master Lease Agreement, dated on or about 5 March 2013 (as
amended from time to time) between the Lessee and the Lessor (the “Master Lease
Agreement”). Words and expressions used in this letter have the meanings
ascribed to them in the Master Lease Agreement.

We hereby request that all the leases of Vehicles entered into and that have not
been terminated as of the date hereof in accordance with the Master Lease
Agreement be extended until [date] [year] on the terms set out in the Master
Lease Agreement.

This letter is a Master Lease Extension Agreement and all provisions of the
Master Lease Agreement continue to apply mutatis mutandis.

Yours faithfully

[—]

for and on behalf of the Lessee

We hereby agree to the extension of the Master Lease Agreement on the terms set
out therein.

[—]

for and on behalf of the Lessor

 

- 40 -



--------------------------------------------------------------------------------

SCHEDULE 2

FORM OF VEHICLE REQUEST NOTICE

Master Lease Agreement between Dutch FleetCo and Spanish OpCo

Vehicle Request Notice

Number of Vehicles

Manufacturer

Vehicle model and year

Expected date of delivery to the Lessee’s premises

 

Executed by: Lessee AVIS ALQUILE UN COCHE, S.A. By:  

 

Date:  

 

Lessor FINCAR FLEET B.V. By:  

 

Date:  

 

 

- 41 -



--------------------------------------------------------------------------------

SCHEDULE 3

FORM OF VEHICLE SCHEDULE

Master Lease Agreement between Dutch FleetCo and Spanish OpCo

Vehicle Schedule

Lessor:

FinCar Fleet B.V., Sucursal en España (a private company with limited liability
(besloten vennootschap met beperkte aansprakelijkheid) incorporated under the
laws of Netherlands) with registered address at Avenida Manoteras, nº 32, 28050
Madrid, Spain and Spanish fiscal identification number W0037096E and registered
at the Mercantile Registry in Madrid under volume 28809, page 190, section 8th
and sheet M-518708, first entry;

Lessee:

Avis Alquile un Coche, S.A., a sociedad anónima incorporated under the laws of
the Kingdom of Spain, whose registered office is at Avenida Manoteras, nº 32,
28050 Madrid, Spain, registered with Tax Identity Code A28152767.

Lease Commencement Date (Fecha de Comienzo del Arrendamiento):

Term: [—] calendar months after the aforementioned Lease Commencement Date,
which may be extended.

Vehicle Identification Number(s): (número de matrícula)

Motor vehicle number: (número de bastidor)

Registration Number:

Vehicle Manufacturer: (fabricante)

Model Year:

Model:

Colour:

Mileage:

On Rent Indicator:

 

- 42 -



--------------------------------------------------------------------------------

Location details (if vehicle is not on rent)

Current location code

Current Location Address

Current Location Telephone number

Location Details (if vehicle on rent)

Customer Name

Customer Address

Customer Telephone number

Expected check in location code

Expected check in address

Expected location telephone number

Delivery date

Programme/Non–Programme

The rent and the terms and conditions of the lease entered into in connection
with the Vehicle are contained in the Spanish Master Lease Agreement entered
into by FinCar Fleet B.V., Sucursal en España and Avis Alquile un Coche, S.A. on
or about 5 March 2013.

Executed by:

Lessor

FINCAR FLEET B.V., SUCURSAL EN ESPAÑA

 

By:

 

 

 

- 43 -



--------------------------------------------------------------------------------

We hereby acknowledge that the Vehicles referred hereunder are leased as from
the relevant Lease Commencement Date specified hereunder in accordance with the
Master Lease Agreement

Lessee

 

AVIS ALQUILE UN COCHE, S.A.

 

With a copy to the Transaction Agent

 

- 44 -



--------------------------------------------------------------------------------

SCHEDULE 4

CONDITION PRECEDENT DOCUMENTS

 

1. A copy certified by an authorised signatory of the Lessee to be a true,
complete and up–to–date copy, of the constitutional documents of the Lessee.

 

2. A copy certified by an authorised signatory of the Lessee to be a true copy,
and being in full force and effect and not amended or rescinded, of resolutions
of the board of directors of the Lessee:

 

  (a) approving the transactions contemplated by this Agreement; and

 

  (b) authorising a person or persons to sign and deliver on behalf of the
Lessee this Agreement, any Vehicle Request Notice, any Vehicle Schedule and any
notices or other documents to be given pursuant thereto.

 

3. A power of attorney granted by a legal representative or an authorised
signatory of the Lessee authorising a person or persons to sign and deliver on
behalf of the Lessee this Agreement, any Vehicle Request Notice, any Vehicle
Schedule and any notices or other documents to be given pursuant thereto.

 

4. Specimen signatures, authenticated by an officer of the Lessee of each of the
authorised signatories referred to in paragraph 2(b) above.  

 

- 45 -



--------------------------------------------------------------------------------

EXECUTION PAGE

Lessor

FINCAR FLEET B.V., SUCURSAL EN ESPAÑA

 

By:  

/s/ Biatriz Diez Arranz

Name:   Biatriz Diez Arranz Title:   Managing Director / Proxyholder A By:  

 

Name:   Title:   Managing Director / Proxyholder B Lessee AVIS ALQUILE UN COCHE,
S.A. By:  

/s/ Massimo Marsili

Name:   Massimo Marsili Title:   Managing Director

FleetCo Security Agent

CRÉDIT AGRICOLE CORPORATE AND INVESTMENT BANK

 

By:  

/s/ Edith Lusson

Name:   Edith Lusson Title:   Managing Director

 

- 46 -